GOSHORN, J.
Travis Bennett appeals the denial of his Florida Rule of Criminal Procedure 3.850 motion which alleged ineffective assistance of trial counsel. Bennett asserts that his counsel misadvised him as to the maximum sentence he faced when entering his plea, and that absent counsel’s misadvice, he would not have entered his plea. The record and testimony adduced at the evidentiary hearing on Bennett’s motion support Bennett’s assertions. Accordingly, we reverse for Bennett to be allowed to withdraw his plea and proceed to trial.
REVERSED and REMANDED for further proceedings.
DAUKSCH and ANTOON, JJ., concur.